RIGGS, P. J.
Employer and SAIF seek review of an order of the Workers’ Compensation Board, contending that the Board erred in holding that employer is barred from denying that claimant’s preexisting knee condition is compensable.
Relying on Messmer v. Deluxe Cabinet Works, 130 Or App 254, 881 P2d 180 (1994), rev den 320 Or 507 (1995), the Board ordered that employer is precluded from denying the compensability of claimant’s left knee osteochondritis dessicans, because, although it had never formally accepted that condition, it did not challenge a 1981 determination order that specifically listed osteochondritis as one of claimant’s conditions. In 1995, the legislature amended ORS 656.262. Subsection (10) now provides, in part:
“Payment of permanent disability benefits pursuant to a determination order, notice of closure, reconsideration order or litigation order shall not preclude an insurer or self-insured employer from subsequently contesting the compen-sability of the condition rated therein, unless the condition has been formally accepted.”
As we held in Volk v. America West Airlines, 135 Or App 565, 899 P2d 746 (1995), the 1995 amendments to the workers’ compensation statutes are applicable to all cases pending in administrative proceedings or on review. Accordingly, we reverse and remand this case to the Board for reconsideration in the light of the amendments.
Reversed and remanded.